DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                CIRILO ALBERTO HERNANDEZ-MATA,
                            Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D20-0683

                                [July 30, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 562018CF002967A.

   Charles E. Jarrell of Charles E. Jarrell, P.A., Vero Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.